DETAILED ACTION
Claims 4, 8, 14 and 18 are canceled.
Claims 23 and 24 are new.
Claims 1-3, 5-7, 9-13, 15-17 and 19-24 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/13/2022 with respect to claims 1, 2, 9-12, 17 and 19-22 being rejected under 35 U.S.C. 103 as unpatentable over Hogeboom et al. (US 7,996,530) in view of Hong et al. (US 20160314462) have been fully considered but they are not persuasive. The Applicant argues that a person of ordinary skill in the art would not have a reasonable expectation of success in combining Hogeboom with Hong to arrive at the claimed invention because Hogeboom requires two separate servers for generating the message code and for the verification, and asserts that combining Hogeboom and Hong would require modifying Hogeboom by merging the web server with the Application server, which the Applicant alleges is not suggested nor hinted in Hogeboom. Additionally, the Applicant argues that the verification of the message code or watermark is performed by the user based on her knowledge and not by a verification server. Accordingly, the Applicant believes the 103 rejections are erroneous and that the claims are allowable over the prior art. 

Examiner’s response:
The Applicant’s arguments have been fully considered and reviewed, however, the Examiner disagrees with the Applicant assertions and maintains his opinion that the claim at issue are not patentable over the prior art. More specifically, the Examiner points out that the Applicant’s assertion that the invention of Hogeboom requires two separate servers, one to generate the message code and another to perform verification, is erroneous. In fact, while Figs. 1 and 2 in Hogeboom illustrates a separate Application server and web server, this illustration is not limiting the invention because Hogeboom discloses in Col. 5 lines 49-53: “Also, application server 202 and Web server 204 may in fact be the same server as can the servers illustrated in FIG. 1. In fact, both embodiments of the invention can be implemented at the same time on one server platform”. That is, the code generation function and the email verification can both be performed by a single entity in the network, the entity being an apparatus comprising both the Application server and the web server. Accordingly, this entity represents the claimed “verification server” as newly amended in claims 1, 11, 23 and 24. For at least this reason, it would have been obvious to one of ordinary skill in the art that the application server could function as a web server to authenticate the message code.
As for the Applicant’s assertion that the message code in the email sent to Jill is not verified by a verification sender, but rather by Jill’s own knowledge of her watermark, the Examiner disagrees. While the invention of Hogeboom provides instructions to verify the message using Jill’s knowledge of her own watermark or message code, email authentication in the Hogeboom is not limited to this embodiment. In fact, Hogeboom suggests several embodiments for verifying and authenticating an email without departing from the scope of the invention. For instance, Hogeboom discloses in Col. 5 Lines 23-36:
E-mail message 114 is eventually displayed to Jill on her personal computer or workstation, 120. In example embodiments, the e-mail message includes instructions on how to authenticate the e-mail message by verifying the message code and possibly other information using, in this example, the World-Wide Web. Jill can authenticate the e-mail message by providing input, in this case, her e-mail address and the message code, via a Web page, which is displayed on her workstation as shown schematically by user screen 122. Web server 104 then accesses database 112 and verifies that a message with the message-specific code “XQPLY” was in fact sent to Jill@ABC.COM. Web server 104 then provides a screen which verifies the message code, as shown schematically at 124. (emphasis added)
	That is, upon receiving and opening the email message on Jill’s device, the user Jill may perform instructions to verify legitimacy of the email message via the web server. Accordingly, email verification in the invention of Hogeboom is not merely limited to the user Jill recognizing her own watermark, but also suggests alternative solutions such as web server verification. Based on this analysis, the Applicant’s assertions are deemed erroneous.
	Therefore, the Examiner maintains his position that the amended claims are unpatentable over the cited prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 9-12, 17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hogeboom et al. (US 7,996,530) hereinafter Hogeboom in view of Hong et al. (US 20160314462) hereinafter Hong.
Regarding claim 1, Hogeboom teaches a verification server for verifying email communications (see Col. 5 lines 49-53: Also, application server 202 and Web server 204 may in fact be the same server as can the servers illustrated in FIG. 1. In fact, both embodiments of the invention can be implemented at the same time on one server platform. Therefore, the combination of the application server and the web server represents the verification server) comprising:
a communication interface communicatively coupled to a network of devices (see Fig. 1 item 120 connected to internet 118); 
a user database (see Fig. 1 item 112 and Col. 5 Lines 14-16: application server 102 stores Jill’s email address and the unique message code for her e-mail message in database 112);
a memory for storing a set of software instructions;  
one or more processors configured to execute the set of software instructions to: 
(a) receive, via the communication interface, a request from a sender to create a visual graphical code corresponding to an email identity of an email (see Col. 4 lines 61-65: “When a sender desires to create an email message with a message-specific code embedded therein, e-mail application 106 is invoked and creates an e-mail message to one or more list of address”; Hogeboom further teaches in Col. 1 lines 62-67 that the message code may be created for a specific customer, consumer, or e-mail recipient and such code can be referred to herein as a recipient –specific code, user-specific code or a “watermark” (i.e. corresponding to an email identity of an email); see also Col. 2 lines 47: “such a message code can be a graphical message code …”); 
(b) generate, by the verification server, the visual graphical code (see Col. 5 lines 6-7: message code generator 108 generates a message code for each recipient);
(c) embed the visual graphical code in a body of the email and send the email including the visual graphical code to be displayed to a recipient via an email interface rendering on a recipient device (see Col. 5 lines 9-24: “Message code injector 110 embeds the message code in the e-mail message.  In the example of FIG. 1, an e-mail message is being composed to Jill@ABC.COM, and the message-specific code to be embedded is the code "XQPLY” … E-mail message 114 is eventually displayed to Jill on her personal computer or workstation, 120 - as shown in Fig. 6; see also Fig. 6: visual code 602 displayed within the email interface 600); 
(d) receive, via the communication interface of the verification server, the visual graphical code from the recipient device after the email and the visual graphical code are displayed within the email interface on the recipient device (see Fig. 7 and Col. 9 lines 6-42, particularly lines 15-18 and 28-47: in lines 15-18: Panel 600, which can be displayed as a footer in the e-mail message, also includes authenticity message 604, which directs the recipient consumer to a web site that can be used to authenticate the email; in lines 28-47: “FIG. 6 displays a portion of an e-mail screen that might be displayed to a recipient of an e-mail message with a message-specific code embedded therein… Field 712 provides a place for the recipient to enter the message code (i.e. which is after the e-mail and the message code is displayed to the user as shown in Fig. 6). Once the recipient has entered these items, the continue button 714 is clicked in order to proceed to the next screen”); and 
(e) compare, by the verification server, an email identity decoded from the visual graphical code with the email identity of the email to authenticate the email (see Fig. 5 step 506 and Col. 7 lines 64-66: “At block 506, the database is checked to determine if the message code and address are valid”; see also Col. 7 lines 63-66: At block 504, the recipient enters, via Web site input, both the message code, and their e-mail address. At block 506, the database is checked to determine if the message code and address are valid; See Col. 1 lines 54-57: The present invention as implemented in the example embodiments disclosed, provides e-mail phishing countermeasures by embedding a message code in an e-mail, where the message code can be used to verify the authenticity of the e-mail).
The invention of Hogeboom suggests a system for verifying electronic communications wherein the recipient of the email communication is required to provide the message-specific code (i.e. the visual graphical code) via a separate web page outside of the email application rather than the email interface (see Hogeboom – Col. 5 lines 28-30 and Fig. 7), and therefore does not disclose a system wherein “the visual graphical code is captured automatically in response to an action of the recipient received via the email interface” as claimed in the present invention.  However, the invention of Hong remedies to this deficiency. More specifically, Hong teaches a user terminal unit 100 (i.e. the recipient device) including a portable authentication terminal 120 capable of displaying QR code information (i.e. the visual graphical code) including financial transaction information, such that after the QR code information including the financial transaction information has been displayed, the portable authentication terminal 120 outputs a message prompting the user of the user terminal unit 100 to decide whether to continue with the transaction, and checks whether the user selects ‘approve’ (S611). When the user approves continuance of the transaction (i.e. user’s action within the interface), the portable authentication terminal 120 transmits a QR code authentication request signal including the QR code information to the QR authentication server 500 (S545) (i.e. automatically capturing the visual graphical code in response to a user’s action) (see [0129-130, and 0132]). Additionally, Hong suggests in [0051] that the portable authentication terminal 120 performs an authentication request for authenticating services based on QR code information encoding financial transaction information, wherein the information about the financial transaction may include sender/recipient information. That is, the user in Hong approves continuance of the transaction for verifying transaction information embedded in the QR code image within the interface of the portable authentication terminal 120 and it is apparent to an ordinary skilled artisan that the system of Hong does not require an external application for performing the action capture (Hong – [0130]). While the user application installed on the portable authentication terminal 120 of Hong for displaying the QR code information is authenticating financial transactions and not email communications, nor does Hong disclose any form of e-mail interface, the user application in Hong is analogous to an e-mail interface as disclosed in the present invention and the functions performed by Hong’s user application with respect to displaying a QR code are functionally equivalent to those of the e-mail interface in the present application for authenticating electronic communications. Therefore, it would be apparent to one of ordinary skill in the art to modify the email communication interface of Hogeboom to include the features of the user’s application of Hong such that a displayed visual graphical code is automatically captured in response to an action performed by a user within the user’s application without invoking any external application or services to authenticate communication information. The motivation for modifying Hogeboom with Hong would have been to guard e-mail systems against phishing and security risks that can occur when clicking on and/or accessing external links as suggested by Hogeboom, thereby reducing spoofing vulnerability.  


Regarding claim 2, Hogeboom in view of Hong teaches the limitations of claim 1 examined above. The combination of Hogeboom and Hong teaches system comprising receiving a request from a sender to create a visual graphical code corresponding to an email identity of an email. Hogeboom further teaches a system wherein the request includes information about the email identity (see Col. 4 lines 57-63: creating an email message with a message-specific code embedded therein, wherein the message-specific code is uniquely associated with each e-mail message and the recipient (see Col. 5 lines 15-17)). 

Regarding claim 7, Hogeboom in view of Hong discloses the limitations of claim 1 examined above. The combination of Hogeboom and Hong teaches a system comprising receiving a request from a sender to create a visual graphical code corresponding to an email identity of an email. Furthermore, Hong teaches a system in accordance with the present invention for authenticating a user using a Quick Response (QR) code. More specifically, Hong teaches in [0010] a system including a computer terminal for making an authentication request by transmitting a QR code authentication request signal including both user identification information of a user and authentication scheme selection information required to select at least QR code authentication (Hong – see [0010] and [0048]: authentication system for authenticating communications using a Quick Response (QR) code).

Regarding claim 9, Hogeboom in view of Hong is applied as disclosed in claim 1 examined above. The combination of Hogeboom and Hong teaches a system comprising receiving a request from a sender. Hogeboom further teaches a system wherein the sender is a preregistered user of the system and one or more credentials of the sender is stored in the user database (see Col. 10 Lines 8-10: When a sender desires to logon to a Web site, such as via an on-line banking screen, 1006, a logon request to the web server 1004 is invoked. In this example, a copy of the userid list is maintained within the application server 1002). 

Regarding claim 10, Hogeboom in view of Hong is applied as disclosed in claim 1 examined above. The combination of Hogeboom and Hong teaches a system comprising receiving a request from a sender. Hong further teaches a system wherein the one or more processors are configured to further send a verification result to the recipient via the communication interface (see Fig. 5 step S566 and [0124]: The QR authentication server 500, having received the final approval notification signal, transmits an authentication result notification signal to the portable authentication terminal 120).

Regarding claim 11, Hogeboom teaches a method for verifying email communications comprising:
(a) receiving a request from a sender to create a visual graphical code corresponding to an email identity of an email (see Col. 4 lines 61-65: “When a sender desires to create an email message with a message-specific code embedded therein, e-mail application 106 is invoked and creates an e-mail message to one or more list of address”; Hogeboom further teaches in Col. 1 lines 62-67 that the message code may be created for a specific customer, consumer, or e-mail recipient and such code can be referred to herein as a recipient –specific code, user-specific code or a “watermark” (i.e. corresponding to an email identity of an email); see also Col. 2 lines 47: “such a message code can be a graphical message code …”); 
(b) generating, with aid of one or more processors of a verification server (see Col. 5 lines 49-53: Also, application server 202 and Web server 204 may in fact be the same server as can the servers illustrated in FIG. 1. In fact, both embodiments of the invention can be implemented at the same time on one server platform. Therefore, the combination of the application server and the web server represents the verification server), the visual graphical code (see Col. 5 lines 6-7: message code generator 108 generates a message code for each recipient);
(c) embedding the visual graphical code in a body of the email and send the email including the visual graphical code to be displayed to a recipient via an email interface rendering on a recipient device (see Col. 5 lines 9-24: “Message code injector 110 embeds the message code in the e-mail message.  In the example of FIG. 1, an e-mail message is being composed to Jill@ABC.COM, and the message-specific code to be embedded is the code "XQPLY” … E-mail message 114 is eventually displayed to Jill on her personal computer or workstation, 120 - as shown in Fig. 6); 
(d) receiving the visual graphical code from the recipient device after the email and the visual graphical code are displayed within the email interface on the recipient device (see Fig. 7 and Col. 9 lines 6-42, particularly lines 15-18 and 28-47: in lines 15-18: Panel 600, which can be displayed as a footer in the e-mail message, also includes authenticity message 604, which directs the recipient consumer to a web site that can be used to authenticate the email; in lines 28-47: “FIG. 6 displays a portion of an e-mail screen that might be displayed to a recipient of an e-mail message with a message-specific code embedded therein… Field 712 provides a place for the recipient to enter the message code (i.e. which is after the e-mail and the message code is displayed to the user as shown in Fig. 6). Once the recipient has entered these items, the continue button 714 is clicked in order to proceed to the next screen”); and 
(e) compare, with aid of the one or more processors of the verification server, an email identity decoded from the visual graphical code with the email identity of the email to authenticate the email (see Fig. 5 step 506 and Col. 7 lines 64-66: “At block 506, the database is checked to determine if the message code and address are valid”; see also Col. 7 lines 63-66: At block 504, the recipient enters, via Web site input, both the message code, and their e-mail address. At block 506, the database is checked to determine if the message code and address are valid; See Col. 1 lines 54-57: The present invention as implemented in the example embodiments disclosed, provides e-mail phishing countermeasures by embedding a message code in an e-mail, where the message code can be used to verify the authenticity of the e-mail).
The invention of Hogeboom suggests a method for verifying electronic communications wherein the recipient of the email communication is required to provide the message-specific code (i.e. the visual graphical code) via a separate web page outside of the email application rather than the email interface (see Hogeboom – Col. 5 lines 28-30 and Fig. 7), and therefore does not disclose a system wherein “the visual graphical code is captured automatically in response to an action of the recipient received via the email interface” as claimed in the present invention.  However, the invention of Hong remedies to this deficiency. More specifically, Hong teaches a user terminal unit 100 (i.e. the recipient device) including a portable authentication terminal 120 capable of displaying QR code information (i.e. the visual graphical code) including financial transaction information, such that after the QR code information including the financial transaction information has been displayed, the portable authentication terminal 120 outputs a message prompting the user of the user terminal unit 100 to decide whether to continue with the transaction, and checks whether the user selects ‘approve’ (S611). When the user approves continuance of the transaction (i.e. user’s action within the interface), the portable authentication terminal 120 transmits a QR code authentication request signal including the QR code information to the QR authentication server 500 (S545) (i.e. automatically capturing the visual graphical code in response to a user’s action) (see [0129-130, and 0132]). Additionally, Hong suggests in [0051] that the portable authentication terminal 120 performs an authentication request for authenticating services based on QR code information encoding financial transaction information, wherein the information about the financial transaction may include sender/recipient information. That is, the user in Hong approves continuance of the transaction for verifying transaction information within the interface of the portable authentication terminal 120 and it is apparent to an ordinary skilled artisan that the system of Hong does not require an external application for performing the action capture (Hong – [0130]). While the user application installed on the portable authentication terminal 120 of Hong for displaying the QR code information is authenticating financial transactions and not email communications, nor does Hong disclose any form of e-mail interface, the user application in Hong is analogous to an e-mail interface as disclosed in the present invention and the functions performed by Hong’s user application with respect to displaying a QR code are functionally equivalent to those of the e-mail interface in the present application for authenticating electronic communications. Therefore, it would be apparent to one of ordinary skill in the art to modify the email communication interface of Hogeboom to include the features of the user’s application of Hong such that a displayed visual graphical code is automatically captured in response to an action performed by a user within the user’s application without invoking any external application or services to authenticate communication information. The motivation for modifying Hogeboom with Hong would have been to guard e-mail systems against phishing and security risks that can occur when clicking on and/or accessing external links as suggested by Hogeboom, thereby reducing spoofing vulnerability.  

Regarding claim 12, it recites the same limitations as claim 2 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 17, it recites the same limitations as claim 7 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 19, it recites the same limitations as claim 9 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 20, it recites the same limitations as claim 10 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 21, Hogeboom in view of Hong is applied as disclosed in claim 1 examined above. The combination of Hogeboom and Hong teaches a system for verifying email communications. Furthermore, Hong teaches a system in accordance with the present invention, the system wherein prior to comparing an email identity decoded from the visual graphical code with the email identity of the email to authenticate the email, prompt the recipient to verify whether to proceed with authenticating the email (see [0129]: the portable authentication terminal 120 outputs a message prompting the user to decide whether to continue with the authentication transaction).

Regarding claim 22, it recites the same limitations as claim 21 examined above. Therefore, the same rationale of rejection is applied.


Claim 3, 5-6, 13, 15-16 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hogeboom et al. (US 7,996,530) hereinafter Hogeboom in view of Hong et al. (US 20160314462) hereinafter Hong, in further view of Shuster (US 20120158877). 
Regarding claim 3, Hogeboom in view of Hong teaches the limitations of claim 1 as examined above. The combination of Hogeboom and Hong teaches system comprising receiving a request from a sender to create a visual graphical code corresponding to an email identity of an email. Furthermore, Hogeboom teaches a system wherein the email identity comprises an email address of a sender of the email (Hogeboom – see Col. 10 lines 43-45: userid of the user in process 1104). However, Hogeboom in view of Hong does not explicitly disclose a system wherein the email identity comprises an email address of the recipient of the email and an email hash that is uniquely associated with the email.
In the same field of endeavor, Shuster teaches a system in accordance with the present invention, the system for performing email authentication wherein the email identity comprises an email address of the recipient of the email and an email hash that is uniquely associated with the email (see [0058]: information contained in a query to the verification host server may include identity of the intended recipient and the hash value or checksum generated for the email; see also [0054]: “the query typically includes information identifying the e-mail … such as a hash value or checksum based on the e-mail, or a digest of the e-mail). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the teachings of the Hogeboom-Hong combination to include the features of the system taught by Shuster, namely including an email identity which comprises an email address of the recipient of the email and an email hash that is uniquely associated with the email. Incorporating the features of Shuster into the system of Hogeboom-Hong would yield to several benefits, namely providing a more reliable and flexible method of data retrieval, and providing privacy to customers’ email addresses without sacrificing accuracy, thereby maintaining the integrity of electronic communications.

Regarding claim 5, Hogeboom in view of Hong, in further view of Shuster is applied as disclosed in claim 3 examined above. The combination of Hogeboom, Hong and Shuster teaches a system wherein the email identity comprises a checksum of the email. Shuster further teaches a system in accordance with the present invention, wherein the email hash is a checksum of the content of the email (see also [0054]: “the query typically includes information identifying the e-mail … such as a hash value or checksum based on the e-mail, or a digest of the e-mail; see [0056]: A checksum is a short piece of data that is added so that the receiver can check to see if the message was distorted during transmission. An MD5 algorithm may be used to generate a hash value that is used as a checksum).

Regarding claim 6, Hogeboom in view of Hong, in further view of Shuster teaches the limitations of claim 3 examined above. The combination of Hogeboom, Hong and Shuster teaches a system wherein the email identity comprises an email address of a sender of the email. Shuster further teaches a system wherein the email identity further comprises a time stamp of the email, a name of the sender or a name of the recipient (see [0058]: “… the verification host may store identifying information relating to sent e-mails and generate hash values or checksums associated with the sent e-mails, the e-mail date and time, the recipient address, or some combination of the foregoing or other information”). 

Regarding claim 13, it recites the same limitations as claim 3 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 15, it recites the same limitations as claim 5 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 16, it recites the same limitations as claim 6 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 23, Hogeboom teaches a system for verifying email communication comprising:
a communication interface communicatively coupled to a network of devices (see Fig. 1 item 120 connected to internet 118); 
a user database (see Fig. 1 item 112 and Col. 5 Lines 14-16: application server 102 stores Jill’s email address and the unique message code for her e-mail message in database 112);
a memory for storing a set of software instructions;  
one or more processors configured to execute the set of software instructions to: 
(a) receive a request from a sender to create a visual graphical code corresponding to an email identity of an email (see Col. 4 lines 61-65: “When a sender desires to create an email message with a message-specific code embedded therein, e-mail application 106 is invoked and creates an e-mail message to one or more list of address”; Hogeboom further teaches in Col. 1 lines 62-67 that the message code may be created for a specific customer, consumer, or e-mail recipient and such code can be referred to herein as a recipient –specific code, user-specific code or a “watermark” (i.e. corresponding to an email identity of an email); see also Col. 2 lines 47: “such a message code can be a graphical message code …”); 
(b) generate the visual graphical code by encoding the email identity of the email (see Col. 5 lines 6-7: message code generator 108 generates a message code for each recipient);
(c) embed the visual graphical code in a body of the email and send the email including the visual graphical code to be displayed to a recipient via an email interface rendering on a recipient device (see Col. 5 lines 9-24: “Message code injector 110 embeds the message code in the e-mail message.  In the example of FIG. 1, an e-mail message is being composed to Jill@ABC.COM, and the message-specific code to be embedded is the code "XQPLY” … E-mail message 114 is eventually displayed to Jill on her personal computer or workstation, 120 - as shown in Fig. 6; see also Fig. 6: visual code 602 displayed within the email interface 600); 
(d) receive the visual graphical code from the recipient device after the email and the visual graphical code are displayed within the email interface on the recipient device (see Fig. 7 and Col. 9 lines 6-42, particularly lines 15-18 and 28-47: in lines 15-18: Panel 600, which can be displayed as a footer in the e-mail message, also includes authenticity message 604, which directs the recipient consumer to a web site that can be used to authenticate the email; in lines 28-47: “FIG. 6 displays a portion of an e-mail screen that might be displayed to a recipient of an e-mail message with a message-specific code embedded therein… Field 712 provides a place for the recipient to enter the message code (i.e. which is after the e-mail and the message code is displayed to the user as shown in Fig. 6). Once the recipient has entered these items, the continue button 714 is clicked in order to proceed to the next screen”); and 
(e) authenticate the email based on an email identity decoded from the visual graphical code (see Fig. 5 step 506 and Col. 7 lines 64-66: “At block 506, the database is checked to determine if the message code and address are valid”; see also Col. 7 lines 63-66: At block 504, the recipient enters, via Web site input, both the message code, and their e-mail address. At block 506, the database is checked to determine if the message code and address are valid; See Col. 1 lines 54-57: The present invention as implemented in the example embodiments disclosed, provides e-mail phishing countermeasures by embedding a message code in an e-mail, where the message code can be used to verify the authenticity of the e-mail).
The invention of Hogeboom suggests a system for verifying electronic communications wherein the recipient of the email communication is required to provide the message-specific code (i.e. the visual graphical code) via a separate web page outside of the email application rather than the email interface (see Hogeboom – Col. 5 lines 28-30 and Fig. 7), and therefore does not disclose a system wherein “the visual graphical code is captured automatically in response to an action of the recipient received via the email interface” as claimed in the present invention.  However, the invention of Hong remedies to this deficiency. More specifically, Hong teaches a user terminal unit 100 (i.e. the recipient device) including a portable authentication terminal 120 capable of displaying QR code information (i.e. the visual graphical code) including financial transaction information, such that after the QR code information including the financial transaction information has been displayed, the portable authentication terminal 120 outputs a message prompting the user of the user terminal unit 100 to decide whether to continue with the transaction, and checks whether the user selects ‘approve’ (S611). When the user approves continuance of the transaction (i.e. user’s action within the interface), the portable authentication terminal 120 transmits a QR code authentication request signal including the QR code information to the QR authentication server 500 (S545) (i.e. automatically capturing the visual graphical code in response to a user’s action) (see [0129-130, and 0132]). Additionally, Hong suggests in [0051] that the portable authentication terminal 120 performs an authentication request for authenticating services based on QR code information encoding financial transaction information, wherein the information about the financial transaction may include sender/recipient information. That is, the user in Hong approves continuance of the transaction for verifying transaction information embedded in the QR code image within the interface of the portable authentication terminal 120 and it is apparent to an ordinary skilled artisan that the system of Hong does not require an external application for performing the action capture (Hong – [0130]). While the user application installed on the portable authentication terminal 120 of Hong for displaying the QR code information is authenticating financial transactions and not email communications, nor does Hong disclose any form of e-mail interface, the user application in Hong is analogous to an e-mail interface as disclosed in the present invention and the functions performed by Hong’s user application with respect to displaying a QR code are functionally equivalent to those of the e-mail interface in the present application for authenticating electronic communications. Therefore, it would be apparent to one of ordinary skill in the art to modify the email communication interface of Hogeboom to include the features of the user’s application of Hong such that a displayed visual graphical code is automatically captured in response to an action performed by a user within the user’s application without invoking any external application or services to authenticate communication information. The motivation for modifying Hogeboom with Hong would have been to guard e-mail systems against phishing and security risks that can occur when clicking on and/or accessing external links as suggested by Hogeboom, thereby reducing spoofing vulnerability.
However, the combination of Hogeboom and Hong does not explicitly teach a system comprising one or more processors configured to execute the set of software instructions to: “generate the visual graphical code by encoding a checksum of content of a body of the email” and “wherein the email is authenticated based on a checksum of content of a body of the email”.
In the same field of endeavor, Shuster teaches a system in accordance with the present invention, the system configured to:
encoding a checksum of content of a body of the email (see [0058]: For example, the verification host may store identifying information relating to sent e-mails and generate hash values or checksums associated with the sent e-mails, the e-mail date and time, the recipient address, or some combination of the foregoing or other information; see also [0066]: the mail server 302 b generates a hash value, checksum or other identifying information based on the e-mail received from the sender); and 
wherein the email is authenticated based on a checksum of content of a body of the email (see [0054]: The mail server then queries the verification host to determine if the e-mail originates from the purported sender 210 … Alternatively, this information may be separately generated by the mail server based on data contained in the e-mail, such as a hash value or checksum based on the e-mail, or a digest of the e-mail. A hash value or checksum may, for example, be generated based on the entire e-mail or based on the e-mail message, subject line, or other fields contained in the e-mail; see also [0058]: Thus, when a verification host receives a query from a mail server, the verification host may determine whether the information contained in the query, i.e., the identity of the intended recipient and the hash value or checksum generated for the e-mail, etc., can be matched up with the information contained in a data table of hash values or checksums for sent e-mails)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the system of Hogeboom-Hong to include a method comprising encoding a checksum of content of a body of the email message into the visual graphical code generated by Hogeboom-Hong, and such that the email is authenticated based on a checksum of content of a body of the email. The motivation for such combination would have been to preserve the integrity of the email message contents by prevent unauthorized access and data manipulation.

Regarding claim 24, Hogeboom teaches a method for verifying email communication comprising:
(a) receiving a request from a sender to create a visual graphical code corresponding to an email identity of an email (see Col. 4 lines 61-65: “When a sender desires to create an email message with a message-specific code embedded therein, e-mail application 106 is invoked and creates an e-mail message to one or more list of address”; Hogeboom further teaches in Col. 1 lines 62-67 that the message code may be created for a specific customer, consumer, or e-mail recipient and such code can be referred to herein as a recipient –specific code, user-specific code or a “watermark” (i.e. corresponding to an email identity of an email); see also Col. 2 lines 47: “such a message code can be a graphical message code …”); 
(b) generating, with aid of one or more processors of a system, the visual graphical code by encoding the email identity of the email (see Col. 5 lines 6-7: message code generator 108 generates a message code for each recipient);
(c) embedding the visual graphical code in a body of the email and send the email including the visual graphical code to be displayed to a recipient via an email interface rendering on a recipient device (see Col. 5 lines 9-24: “Message code injector 110 embeds the message code in the e-mail message.  In the example of FIG. 1, an e-mail message is being composed to Jill@ABC.COM, and the message-specific code to be embedded is the code "XQPLY” … E-mail message 114 is eventually displayed to Jill on her personal computer or workstation, 120 - as shown in Fig. 6; see also Fig. 6: visual code 602 displayed within the email interface 600); 
(d) receiving the visual graphical code from the recipient device after the email and the visual graphical code are displayed within the email interface on the recipient device (see Fig. 7 and Col. 9 lines 6-42, particularly lines 15-18 and 28-47: in lines 15-18: Panel 600, which can be displayed as a footer in the e-mail message, also includes authenticity message 604, which directs the recipient consumer to a web site that can be used to authenticate the email; in lines 28-47: “FIG. 6 displays a portion of an e-mail screen that might be displayed to a recipient of an e-mail message with a message-specific code embedded therein… Field 712 provides a place for the recipient to enter the message code (i.e. which is after the e-mail and the message code is displayed to the user as shown in Fig. 6). Once the recipient has entered these items, the continue button 714 is clicked in order to proceed to the next screen”); and 
(e) authenticating the email based on an email identity decoded from the visual graphical code (see Fig. 5 step 506 and Col. 7 lines 64-66: “At block 506, the database is checked to determine if the message code and address are valid”; see also Col. 7 lines 63-66: At block 504, the recipient enters, via Web site input, both the message code, and their e-mail address. At block 506, the database is checked to determine if the message code and address are valid; See Col. 1 lines 54-57: The present invention as implemented in the example embodiments disclosed, provides e-mail phishing countermeasures by embedding a message code in an e-mail, where the message code can be used to verify the authenticity of the e-mail).
The invention of Hogeboom suggests a method for verifying electronic communications wherein the recipient of the email communication is required to provide the message-specific code (i.e. the visual graphical code) via a separate web page outside of the email application rather than the email interface (see Hogeboom – Col. 5 lines 28-30 and Fig. 7), and therefore does not disclose a system wherein “the visual graphical code is captured automatically in response to an action of the recipient received via the email interface” as claimed in the present invention.  However, the invention of Hong remedies to this deficiency. More specifically, Hong teaches a user terminal unit 100 (i.e. the recipient device) including a portable authentication terminal 120 capable of displaying QR code information (i.e. the visual graphical code) including financial transaction information, such that after the QR code information including the financial transaction information has been displayed, the portable authentication terminal 120 outputs a message prompting the user of the user terminal unit 100 to decide whether to continue with the transaction, and checks whether the user selects ‘approve’ (S611). When the user approves continuance of the transaction (i.e. user’s action within the interface), the portable authentication terminal 120 transmits a QR code authentication request signal including the QR code information to the QR authentication server 500 (S545) (i.e. automatically capturing the visual graphical code in response to a user’s action) (see [0129-130, and 0132]). Additionally, Hong suggests in [0051] that the portable authentication terminal 120 performs an authentication request for authenticating services based on QR code information encoding financial transaction information, wherein the information about the financial transaction may include sender/recipient information. That is, the user in Hong approves continuance of the transaction for verifying transaction information embedded in the QR code image within the interface of the portable authentication terminal 120 and it is apparent to an ordinary skilled artisan that the system of Hong does not require an external application for performing the action capture (Hong – [0130]). While the user application installed on the portable authentication terminal 120 of Hong for displaying the QR code information is authenticating financial transactions and not email communications, nor does Hong disclose any form of e-mail interface, the user application in Hong is analogous to an e-mail interface as disclosed in the present invention and the functions performed by Hong’s user application with respect to displaying a QR code are functionally equivalent to those of the e-mail interface in the present application for authenticating electronic communications. Therefore, it would be apparent to one of ordinary skill in the art to modify the email communication interface of Hogeboom to include the features of the user’s application of Hong such that a displayed visual graphical code is automatically captured in response to an action performed by a user within the user’s application without invoking any external application or services to authenticate communication information. The motivation for modifying Hogeboom with Hong would have been to guard e-mail systems against phishing and security risks that can occur when clicking on and/or accessing external links as suggested by Hogeboom, thereby reducing spoofing vulnerability.
However, the combination of Hogeboom and Hong does not explicitly teach a method configured to: “generate the visual graphical code by encoding a checksum of content of a body of the email” and “wherein the email is authenticated based on a checksum of content of a body of the email”.
In the same field of endeavor, Shuster teaches a method in accordance with the present invention, the method comprising:
encoding a checksum of content of a body of the email (see [0058]: For example, the verification host may store identifying information relating to sent e-mails and generate hash values or checksums associated with the sent e-mails, the e-mail date and time, the recipient address, or some combination of the foregoing or other information; see also [0066]: the mail server 302 b generates a hash value, checksum or other identifying information based on the e-mail received from the sender); and 
wherein the email is authenticated based on a checksum of content of a body of the email (see [0054]: The mail server then queries the verification host to determine if the e-mail originates from the purported sender 210 … Alternatively, this information may be separately generated by the mail server based on data contained in the e-mail, such as a hash value or checksum based on the e-mail, or a digest of the e-mail. A hash value or checksum may, for example, be generated based on the entire e-mail or based on the e-mail message, subject line, or other fields contained in the e-mail; see also [0058]: Thus, when a verification host receives a query from a mail server, the verification host may determine whether the information contained in the query, i.e., the identity of the intended recipient and the hash value or checksum generated for the e-mail, etc., can be matched up with the information contained in a data table of hash values or checksums for sent e-mails)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method of Hogeboom-Hong to include a method comprising encoding a checksum of content of a body of the email message into the visual graphical code generated by Hogeboom-Hong, and such that the email is authenticated based on a checksum of content of a body of the email. The motivation for such combination would have been to preserve the integrity of the email message contents by prevent unauthorized access and data manipulation.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F NGANKAM whose telephone number is (571)270-3659. The examiner can normally be reached M-F 9:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.N/Examiner, Art Unit 2454                                                                                                                                                                                                        

/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454